Citation Nr: 1542647	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture with posttraumatic degenerative arthritic changes and painful motion.

2.  Entitlement to an initial evaluation in excess of 10 percent for carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery for the period of April 8, 2004 through March 18, 2014, in excess of 40 percent for the period of March 19, 2014 through December 14, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for the Veteran's left wrist disability.  The Veteran timely appealed that issue.  In a May 2007 rating decision, the Veteran was awarded a 10 percent evaluation for his left wrist disability, effective February 12, 2004-the date of his claim for increase.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2010, respecting his increased evaluation claim for a left wrist disability; a transcript of that hearing is associated with the claims file.

The Board initially denied an evaluation in excess of 10 percent for the Veteran's left wrist disability in an October 2012 Board decision.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, in July 2013, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the October 2012 Board decision and remand the case back to the Board for further development.  The case was returned to the Board in April 2014 in compliance with the July 2013 Joint Motion for Remand and Court order; the Board remanded the left wrist disability claim for further development at that time.  

During the pendency of that remand, the AOJ awarded service connection for carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery in a May 2015 rating decision; that rating decision assigned a 10 percent evaluation that disability from April 8, 2004 to March 18, 2014, a 40 percent evaluation from March 19, 2014 to December 14, 2014, and a 20 percent evaluation beginning December 15, 2014.  

In a supplemental statement of the case dated the same day, the AOJ recharacterized the left wrist disability claim previously on appeal as residuals of a left wrist fracture with posttraumatic degenerative arthritic changes and painful motion, and included an increased evaluation claim for carpel tunnel syndrome as an issue on appeal at that time.  The left wrist disability claim-which encompasses both of the issues adjudicated in the May 2015 supplemental statement of the case-has been returned to the Board for further appellate review at this time.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and dysthymic disorder, and an increased evaluation of bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a July 2015 correspondence, the Veteran's representative stated that the Veteran wished to withdraw all issues on appeal regarding an increased evaluation of his left wrist disability.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of increased evaluation for residuals of a left wrist fracture with posttraumatic degenerative arthritic changes and painful motion and carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In a July 2015 written correspondence, the Veteran's representative indicated that the Veteran wished to withdraw all issues on appeal with respect to an increased evaluation of his left wrist disability.  In light of this statement from the Veteran's representative, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the increased evaluation claims for residuals of a left wrist fracture with posttraumatic degenerative arthritic changes and painful motion and carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

ORDER

The appeal of the issues of increased evaluation of residuals of a left wrist fracture with posttraumatic degenerative arthritic changes and painful motion and carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery is dismissed.


REMAND

In a June 2013 rating decision, the AOJ denied service connection for PTSD and a dysthymic disorder; however, the AOJ awarded service connection for bilateral hearing loss, and assigned a noncompensable evaluation for that disability, effective June 16, 2012.  

In a May 2014 Notice of Disagreement, VA Form 21-0958, the Veteran indicated that he disagreed with the denial of service connection for PTSD and with the assigned evaluation for his bilateral hearing loss.  The Board construes the disagreement with the PTSD issue to be a disagreement with all denied psychiatric disorders in the June 2013 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a timely notice of disagreement with the issues of service connection for a psychiatric disorder, to include PTSD and dysthymic disorder, and the assigned evaluation for bilateral hearing loss have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of service connection for a psychiatric disorder, to include PTSD and dysthymic disorder, and increased initial evaluation of bilateral hearing loss are remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues of service connection for a psychiatric disorder, to include PTSD and dysthymic disorder, and increased initial evaluation for bilateral hearing loss.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


